DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  Figure 6B is supposed to be the cross section B-B as indicated in Figure 6A.  Additionally, presumably, Figure 7B shows the cross section C-C as indicated in Figure 6A (Applicant should indicate as such in Figure 7B in corrected drawings).  Figure 7B clearly shows the clamp 9, but Figure 6B does not show the clamp 9, and the interaction with the stoppers 7.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 7 newly requires that “the transfer layer is unmovable relative to the substrate.”  However, support in the specification for this limitation could not be found.  The specification does not show or give any examples of the materials used as the clamp or the materials used as the transfer layer which would feasibly be able to render their relative movement impossible when the clamp is mounted to the clamp region.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 7 newly requires that “the transfer layer is unmovable relative to the substrate.”  However, it is not clear how such a system can exist.  Examiner asserts that there exists a force, tool, or mechanism which would be able to move the transfer layer relative to the substrate.  For example, a prybar could easily move the transfer layer relative to the substrate.  
 	For purposes of examination, the limitation will be ignored.
 	Further regarding claim 7, claim 7 recites “wherein patterns are formed on the transfer layer by using the embossing plate according to claim 1.”  However, no steps are set forth in the process of “using the embossing plate,” thereby rendering the claim indefinite.  See MPEP §2173.05(q).  
 	Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazurek et al. (US 2012/0058305).
  	Regarding claims 7 and 9, Mazurek et al. disclose “an alignment layer transfer plate (paragraph 25: (an embossed article, a printing plate or film used to create 3D prints, a substrate for pattern coating and/or pattern printing’ etc.), comprising a substrate (paragraph 66: carrier) and a transfer layer disposed on the substrate (paragraph 66), wherein patterns are formed on the transfer layer (Figure 1, paragraph 29).”  The limitation “by using the embossing plate according to claim 1,” amounts to a product by process limitation. The pattern on the plate of Mazurek et al. does not differ from the pattern made when using the embossing plate of claim 1.
 	Mazurek et al. fail to disclose “wherein  	the alignment layer transfer plate further comprises a clamp for fixing the substrate and the transfer layer, a plurality of concave portions being provided on the clamp, 	both sides of the transfer layer and a portion of the substrate on both sides of the transfer layer are provided with a clamp region,  	a plurality of stoppers being evenly distributed in the clamp region on both sides of the transfer layer; and 	under the condition that the clamp is mounted to the clamp region, the stoppers are engaged with the respective concave portions.”  However, Examiner takes Official Notice that, at the time of the invention, it was known to provide protrusions in the form of columns or tapered ridges integrally formed in the substrates or edge portions of embossing and/or printing plates which interact with concave portions of a clamp to allow for clamping and/or accurate registration of the plates.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide a plurality of stoppers along the edges of the substrate and the transfer layer of the plate of Mazurek et al. and to use a clamp with corresponding concave portions in order to secure the plate and/or allow for accurate registration of the plate.  
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).  	Regarding claims 11-13, only limitations on the embossing plate are recited and do not result in any structural differences from the alignment layer of Mazurek et al.
Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are moot in view of the new grounds of rejection.  To the extent that they apply to the instant rejection, they are not persuasive.  
In response to applicant's arguments against the combination of Mazurek et al. and the taking of Official notice, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (or established legal precedent).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Examiner has modified Mazurek et al. using the motivation that it was known to provide protrusions in the form of columns or tapered ridges integrally formed in the substrates or edge portions of embossing and/or printing plates which interact with concave portions of a clamp to allow for clamping and/or accurate registration of the plates.  Applicant has not shown that such a motivation is improper or that one having ordinary skill in the art would not have had a reasonable expectation of successfully achieving the stated goal.
Applicant’s argument that Mazurek et al. removes the carrier layer is spurious since the fact remains that the carrier layer is, at least at one point, connected to the transfer layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853